Citation Nr: 1222741	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether it was appropriate to discontinue the Veteran's service-connected disability compensation benefits from February 6, 2006 to April 14, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1973 to September 1974 and from March 1978 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his October 2008 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Member (Veterans Law Judge) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  However, the Veteran failed to appear at his scheduled hearing in April 2010.  He also has not provided any reason or justification for his absence, so has not shown the required good cause for failing to appear, or requested to have the hearing rescheduled.  Accordingly, the Board deems his hearing request withdrawn and is proceeding to decide his appeal.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  In May 2005, the Veteran was convicted of two Class A Misdemeanors in Tennessee, Driving Under the Influence (DUI) and assault-domestic violence, for which he was sentenced to 11 months and 29 days in jail, all suspended.  He instead was placed on probation for that term.

2.  On February 6, 2006, an arrest warrant was issued for him because he had violated the terms of his probation by receiving a second DUI conviction in the neighboring state of North Carolina, which is also a misdemeanor offense.  That arrest warrant was not cleared until April 14, 2007.


3.  Regardless of his violation of probation for those Class A Misdemeanors, he had not been convicted of a felony.  Therefore, the evidence does not reflect that he was either fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense or attempting to commit a felonious offense, or that he was violating a condition of probation or parole imposed for the commission of a felony during the relevant time at issue - from February 6, 2006 to April 14, 2007.


CONCLUSION OF LAW

It is not shown that from February 6, 2006 to April 14, 2007 the Veteran was a fugitive felon, so the termination of his compensation during that time was unwarranted.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The Board need not discuss whether there has been VCAA compliance in this case, however, because the claim is being granted, regardless.  That is to say, even if there has not been, since ultimately inconsequential this could amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).


II.  Whether it was Appropriate to Discontinue the Veteran's Service-Connected Disability Compensation Benefits from February 6, 2006 to April 14, 2007.

The Veteran contends that his VA disability compensation should not have been suspended from February 6, 2006 to April 14, 2007, based on an outstanding warrant for his arrest for a second DUI charge, which ultimately violated the terms of his probation for two other convictions, because the underlying offenses were misdemeanors, not felonies.  The Board agrees that he did not meet VA's definition of "fugitive felon" and, therefore, finds that the suspension of his compensation was not in accordance with law.

Compensation is not payable on behalf of a Veteran for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n); 38 U.S.C.A. § 5313B (West 2002). 

Here, the Veteran was wanted for violating the terms of his probation due to a second DUI conviction in a different state.  The underlying offenses for which he was on probation were Class A misdemeanors according to Tennessee state law, so not felonies or "high misdemeanors" that would, for all intents and purposes, equate to felonies.  On February 6, 2006, the Carter County Sheriff's Office issued a warrant for his arrest.  The warrant was cleared on April 14, 2007.

The RO had, in the interim, informed the Veteran in February 2007 of its proposal to suspend his VA disability compensation, effective February 6, 2006, due to the issuance of that warrant on the premise that he was a "fugitive felon" because VA law prohibits payment of VA benefits to beneficiaries in this status.

38 U.S.C. § 5313B(b)(1)(B), which bars Veterans and their dependents from receiving VA benefits while Veterans or their beneficiaries are "fugitive felons," does not require an adjudication of guilt to qualify as a "fugitive felon" under statutory subsection defining a "fugitive felon" as one who becomes a fugitive by reason of "violating a condition of probation or parole imposed under commission of a felony under Federal or State law."  Mountford v. Shinseki, 24 Vet. App. 443, 447-48 (2011).  The RO indicated that it had been notified by law enforcement authorities that he had been identified as a "fugitive felon," as he was the subject of an outstanding warrant for his arrest.  In a subsequent letter in September 2007, the RO notified the Veteran that it had suspended his disability compensation for the period of February 6, 2006 (the date the warrant was issued) to April 14, 2007 (the date the warrant was cleared).

But in reviewing the record on appeal, the warrant was issued based on a criminal complaint involving violation of probation for commission of a misdemeanor (the DUI in North Carolina), not a felony, as required by 38 C.F.R. § 3.665.

VA's General Counsel has explained that the legislative history barring fugitive felons from receiving Supplemental Security Insurance or Income from the Social Security Administration (SSA) and food stamps from the Department of Agriculture was designed to cut off the means of support that allows fugitive felons to continue to flee and it was the intent of Congress to deny fugitives the means.  VAOPGCPREC 7-2002 (Dec. 3, 2002).

Here, though, the Veteran maintains that he never attempted to flee prosecution of the violation of probation and, regardless, that the underlying offenses were misdemeanors, not felonies or even "high misdemeanors" that would be tantamount to felonies.  In support of his contention, the agency who supervised his probation, Crossroads, submitted a letter in October 2008 confirming that the two charges for which he was on probation in Tennessee were misdemeanors, and that he kept the probation officer informed of all proceedings in North Carolina, including at the time of the conviction of his second DUI, which in turn resulted in the violation of his probation in Tennessee.

So the evidence simply does not support a finding that the Veteran was ever convicted of a felony or what could be considered equivalent to it, much less of an intentional act of flight during the period at issue of February 6, 2006 to April 14, 2007, when the arrest warrant was outstanding.  There is no evidence contradicting his statements that his probation officer knew about the North Carolina proceedings and, in fact, the October 2008 letter from Crossroads confirms his probation officer was well aware of all proceedings during that time.

Accordingly, the Board finds there is no evidence of conviction of a felony or equivalent ("high misdemeanor") and, consequently, the warrant was not for violation of probation or parole following a felony conviction.  Thus, the Veteran was not a "fugitive felon" within the meaning of the applicable law and the suspension of his VA disability compensation for that time period was not in accordance with law.  As VA disability compensation was not properly suspended, that VA disability compensation must be reinstated.


ORDER

As the Veteran was not a fugitive felon from February 6, 2006 to April 14, 2007, his VA disability compensation during that period was improperly suspended, and the appeal is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


